Citation Nr: 0106518	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement of surviving spouse of veteran to Department of 
Veterans Affairs (VA) nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had beleagured service in the U.S. Army Forces in 
the Far East (USAFFE) from December 1941 to April 1942; he 
was on no casualty status from April 1942 to April 1945 and 
had Regular Philippine Army service from May 1945 through May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Manila, Philippines, VA Regional Office (RO) which 
found by decision in October 1999 that the appellant, the 
veteran's surviving spouse had no legal entitlement to VA 
nonservice-connected death pension benefits.


FINDINGS OF FACT

1.  The deceased veteran had recognized service from December 
1941 to May 1946.

2.  He did not have the requisite service for the appellant 
to be eligible for VA death pension benefits.


CONCLUSION OF LAW

The appellant is ineligible for nonservice-connected death 
pension benefits.  38 U.S.C.A. § 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, a resident of the Philippines, served with 
USAFFE and the Regular Philippine Army.  National Personnel 
Records Center (NPRC) records verify his service, as above; 
he had no additional service after June 30, 1946, and he died 
in November 1998.  His surviving spouse seeks VA nonservice-
connected death pension benefits.

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war who met the requisite service 
requirements.  38 U.S.C.A. § 1541 (West 1991).  Those 
requirement include that active military, naval or air 
service for 90 days or more during a period of war.  
38 U.S.C.A. § 1521(j) (West 1991).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain specified benefits which 
do not include nonservice-connected death pension benefits 
pursuant to Title 38, Chapter 15 of the U.S. Code.  38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.8.

VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, 
service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As an initial matter, the Board notes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the appellant under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating her claim.  The 
veteran's service dates were verified, the appellant was 
notified of all RO actions and she was afforded an 
opportunity to present argument, and she has.  Thus, the 
Board finds that VA has fully satisfied its duty to the 
appellant under the VCAA.  As the RO fulfilled the duty to 
assist, and as the change in law has no material effect on 
adjudication of her claim, the Board can consider the merits 
of this appeal without prejudice to the appellant.  Bernard v 
Brown, 4 Vet. App. 384 (1993)

Here, the veteran's period of recognized service, as verified 
by the NPRC, is December 1941 to May 1946.  Such service 
department determination as to the period of the veteran's 
service is binding on VA.  See Duro, supra.

As discussed above, by operation of law, service prior to 
July 1, 1946, is ineligible for nonservice-connected death 
pension benefits.  38 U.S.C.A. § 107(a).  In this instance, 
the record unequivocally shows that the entirety of the 
veteran's service was before July 1, 1946.  The veteran's 
period of service does not qualify him for nonservice-
connected death pension benefits.  Id.  As such, the 
appellant's claim of entitlement to non-service connected 
death pension benefits is denied due to lack of entitlement 
under the law.  Id., 38 U.S.C.A. § 1541(a).


	(CONTINUED ON NEXT PAGE)


ORDER

The appellant's claim for VA nonservice-connected death 
pension benefits is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals



 

